Citation Nr: 0516878	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for numbness of both upper 
extremities (arms and hands), claimed as secondary to 
electrical shock trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2000 decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
numbness of the arms and the left hand, claimed as secondary 
to electrical shock trauma.  (The Board has recharacterized 
the issue, as shown on the preceding page, to more accurately 
reflect current symptomatology).  In August 2002 the veteran 
appeared for a personal hearing before a Decision Review 
Officer (DRO).  This case was previously before the Board in 
October 2003, when it was remanded for additional 
development.  


FINDINGS OF FACT

Numbness of the veteran's arms and hands was first reported 
many years after service, and there is no competent evidence 
of a nexus between the numbness and any incident of active 
service.  


CONCLUSION OF LAW

Service connection for numbness of the upper extremities 
(arms and hands), claimed as secondary to electrical shock 
trauma, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The veteran was provided VCAA notice by January 2004 
correspondence from the RO, and in a supplemental statement 
of the case (SSOC) issued in February 2005.  Although he was 
provided VCAA notice subsequent to the rating decision 
appealed, (incidentally, notice would not have been possible 
prior to enactment of the VCAA) he is not prejudiced by any 
notice timing defect.  He was notified (in the October 2000 
decision, in a February 2002 statement of the case (SOC), and 
in the February 2005 SSOC) of everything required, and has 
had ample opportunity to respond or supplement the record.  

Regarding notice content, the October 2000 decision, and the 
SOC and SSOCs of record, informed the veteran of what the 
evidence showed.  The SOC and the February 2005 SSOC informed 
him of the controlling law and regulations.  He was advised 
in the January 2004 correspondence, and in the February 2005 
SSOC, that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the February 2005 SSOC 
advised him of what the evidence must show to establish 
service connection for numbness of the upper extremities, 
bilaterally, claimed as secondary to electrical shock trauma, 
and what information or evidence VA needed from him.  
Specifically, the correspondence and the February 2005 SSOC 
informed the veteran of the allocation of responsibility of 
the parties in evidentiary development.  While the veteran 
was not advised verbatim to submit everything he has 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  This was 
equivalent to advising him to submit everything pertinent.  
Everything submitted to date has been accepted for the record 
and considered.  Notice is complete.

Regarding the duty to assist, the Board directed additional 
development in the October 2003 remand.  The development, to 
include notice of the VCAA, has been completed and the 
additional evidence has been considered by the RO.  VA has 
obtained all records of which there was notice (and which 
could be obtained).  
The Board has considered whether a VA examination or advisory 
opinion is necessary.  In the October 2003 remand the Board 
directed that an examination be scheduled if the electrical 
shock incident in service is confirmed.  The incident was not 
confirmed, and an examination was not conducted.  A medical 
opinion or an examination is necessary:  (summarized)  If the 
record is insufficient to decide the claim, but contains 
evidence of a current diagnosis of the disability; 
establishes an event, injury, or disease in service; and 
indicates the current diagnosed disability may be related to 
the event, injury, or disease in service.  38 C.F.R. § 3.159.  
Here, there is no evidence of an event, injury, or disease in 
service related to electrical shock trauma, and no competent 
evidence that any currently diagnosed disorder involving 
numbness of either upper extremity may be related to an 
injury or disease in service.  Consequently, an examination 
or a medical opinion is not indicated.  A DRO has reviewed 
the claim de novo (see February 2002 SOC and August 2002 
SSOC).  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran contends that the has numbness of his upper 
extremities, bilaterally, secondary to an electrical shock 
sustained in service.  Specifically, he asserts that while 
working as a welder aboard the USS Oriskany, he suffered an 
electrical shock from miswired welding equipment.  

Service medical records are entirely negative for a disorder 
involving numbness of any of the veteran's extremities.  The 
service records are also devoid of any evidence indicating 
that he sustained any trauma, neurological or otherwise, due 
to an electrical shock.  The service medical records do 
reveal that the veteran was treated for numerous disorders 
during service, including numerous complaints of back pain.  
Diagnoses of back strain and chronic back pain (primarily in 
the low back area), are shown in medical records generated 
during his service aboard the USS Oriskany, as well as in 
medical records generated during his service aboard other 
ships.  The records showing diagnosis of back strain indicate 
that the veteran was returned to duty after he was given 
medication to alleviate the back pain symptoms.  A November 
1970 report of examination on the veteran's separation from 
service shows a normal neurologic examination, and the 
veteran's upper extremities were normal.  The service medical 
records are also negative for any complaints by the veteran 
of being subjected to an electrical shock, or complaints 
related to an injury sustained from an electrical shock.  

Postservice evidence includes VA medical records and private 
medical reports, dated from November 1977 to February 2005, 
showing that the veteran was treated for numerous medical 
conditions since his separation from service.  A majority of 
the postservice medical records reveal treatment for 
degenerative joint disease and arthritis of the spine, and 
for diabetes mellitus.  A December 1980 VA outpatient report 
indicates that the veteran was involved in a motor vehicle 
accident in November 1980.  A diagnosis of back sprain and 
contusion secondary to the motor vehicle accident is shown.  

Notations in VA outpatient records dated from December 1996 
to February 1997 reveal complaints of pain and numbness in 
both upper extremities, primarily on the left side.  A 
notation in February 1997 indicates complaints of weakness 
and numbness of the left arm and hand "since late last year 
[and] getting worse"  On VA clinical evaluation in February 
1997, the veteran reported that he had been suffering from 
intermittent numbness of both hands (predominantly the left 
hand) for four to five years.  He stated that the left hand 
numbness and pain became constant two to three months 
earlier.  The examiner noted that the veteran did not relate 
any traumatic history, and the veteran denied any 
medical/surgical problems.  A nerve conduction study was 
normal, and there was no evidence of peripheral entrapment or 
neuropathy.  A needle electromyograph showed increased 
polyphasics at the muscle innervated by C5-6 roots, left 
side, which suggested radiculopathy.  

A October 1997 report of magnetic resonance imaging (MRI) 
shows findings of cervical spondylosis with narrowing of 
multiple neural foramina, mainly between C5-C7.  There was 
mild compression of the spinal cord; no herniated nucleus 
pulposus was seen.  The examiner noted that the veteran 
complained of more pain than he had previously.  The increase 
in pain was considered partially due to an employment change, 
from driving a truck to driving heavy equipment, which 
produced more jolts and vibrations.  

An August 1998 report of a private medical evaluation of the 
veteran shows that he complained of neck and back pain, and 
"trouble with 'numbness' in his left upper extremity."  The 
diagnoses were, in pertinent part, neck pain and 
radiculopathy.  The private physician expressly reported that 
the numbness "is most likely secondary to radiculopathy and 
nerve compression."  

In a November 1998 neurology consultation report, the 
examiner reported that the veteran "in the last 6 years 
suffered from pain localized in the neck and in the left 
shoulder with radiating numbness and also pain in the left 
arm."  It was noted that the veteran was involved in a 
serious motor vehicle accident in 1984, "with 
flexion/extension injury of the neck and of the lower back."  
The veteran also reported that he was struck by lightning in 
1992, but apparently no trauma occurred other than the 
lightning strike itself.  The examiner reported that there 
were diffuse degenerative changes in the veteran's spine, 
with foraminal narrowing at left C5-C6 and at left C6-C7.  

VA outpatient records dated in 1999 and 2000 reveal numerous 
diagnoses of degenerative joint disease of the cervical 
spine, with narrowing of the left C5-6 foramina, with 
symptoms of radiculopathy in the left arm.  The records 
reveal significant cervical stenosis, with left radicular 
symptoms.  A July 1999 VA outpatient record reveals 
complaints of neck pain radiating to the left arm, and low 
back pain radiating to the left leg.  The diagnosis for the 
neck pain disorder was root or cord compression (as shown on 
MRI), and the diagnosis for the low back disorder was 
herniated disc (also shown on MRI).  

A January 2000 VA outpatient record shows complaints of left 
arm and left leg numbness.  A September 2000 MRI report 
revealed that the veteran had "[hypertension] and numbness 
on the left side," and the diagnosis was lacunar stroke of 
the right brain stem.  A February 2001 VA clinical report 
indicates that nerve conduction velocity studies of the left 
upper extremity revealed evidence of  mild sensory peripheral 
neuropathy.  

At the August 2002 hearing, the veteran testified that he 
worked as a welder during service.  He recounted that he 
sustained an electrical shock while working with faulty 
welding equipment aboard the USS Oriskany.  He stated that he 
reported to sick bay after the shock, where he was examined 
and returned to duty.  He denied experiencing immediate 
symptoms secondary to the electrical shock, and denied that 
related symptoms manifested during service.  He testified 
that he had no complaints of numbness in his upper 
extremities until sometime in the early 1990s, when he was 
initially treated for such symptoms at a VA medical facility.  
The veteran acknowledged that there was no medical evidence 
or medical opinion that related his current neurological 
symptoms to the alleged electrical shock he sustained in 
service.  

A December 2003 VA outpatient record indicates that the 
veteran was seen for reevaluation of spinal arthritis, and 
complained of back, left arm, and left leg pain.  An April 
2003 VA clinical record indicates that the veteran was seen 
for evaluation of joint pain, especially in the left shoulder 
and low back areas.  The examiner noted that MRI revealed 
severe degenerative joint disease in the spine.  The examiner 
reported that the veteran "was lift[ing] some heavy things 
and hurt his back and he also sustained an electrical shock 
which he relates to numbness and tingling in [his] arms."  
The diagnosis, in pertinent part, was arthritis of the spine.

A March 2004 report of contact with the RO (VA Form 119) 
indicates that the veteran reported that the electrical shock 
he sustained aboard the USS Oriskany occurred sometime 
between December 1970 and March 1971, when the ship was 
moored in California.  Pursuant to directives of the October 
2003 Board remand, the RO attempted to obtain service records 
from the National Archives and Records Administration (NARA) 
that might document the electrical shock (and any related 
injury) the veteran allegedly sustained.  In a December 2004 
letter, the NARA responded to the RO by indicating that a 
search of the ship's deck log showed that the USS Oriskany 
was moored at the Naval Air Station in California from May 1-
14, 1970, and from December 10, 1970, to March 31, 1971.  
During those time frames, two entries in the ship's logs 
related to potential injuries sustained by crewmen.  The 
first occurred on February 3, 1971, and related to an 
individual who was working on a stage and fell, unharmed, 
into the water.  The second incident occurred on February 28, 
1971, and related to an individual who sustained a head 
injury when he fainted.  The NARA specifically reported that 
no incidents relating to an electrical shock, or to the 
veteran specifically, were located.  

The NARA further indicated that typically, deck logs of 
aircraft carriers will contain a number of entries pertaining 
to injuries sustained by crewmen, simply because carriers 
have such a large number of crew on board.  That fact makes 
it likely that injuries would occur on a fairly regular 
basis.  Although difficult to prove conclusively, that few 
injuries were recorded in the log of the USS Oriskany 
suggests that information about such incidents was not 
recorded with customary diligence in the case of that 
particular ship.  It was further noted that information 
related to such incidents would normally be recorded in the 
ship's medical log.  However, under the Navy's current 
disposition schedule, medical logs of ships not deployed to 
combat zones are retained by the Navy for ten years, then 
they are destroyed.  Medical logs of ships that deploy to 
combat zones are delivered to the National Personnel Records 
Center (NPRC), where they are retained until they are 25 
years old, and then they are destroyed.  Information 
pertinent to the treatment of any individual, however, is 
supposed to be entered into the service medical records, 
which would be retained by the NPRC on a permanent basis.  

Legal Criteria and Analysis -Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to  
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where  
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.  
§ 3.303(b).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As noted above, the service veteran's medical records are 
entirely negative for complaints, diagnosis, or treatment of 
numbness in the veteran's upper extremities.  Postservice 
medical records show complaints of upper extremity numbness, 
bilaterally, for which the veteran was followed at VA medical 
facilities many years after service.  The earliest documented 
complaint of numbness in the upper extremities is in a 
December 1996 VA outpatient record.  However, if an 
electrical shock injury occurred in service (and one is not 
shown in the record, although the veteran is competent to 
attest that that he sustained an electrical shock), it was 
not of sufficient gravity to require notation in the record.  
The veteran himself concedes there were no chronic symptoms.  
As noted, the November 1970 report of examination on his 
separation from service shows a normal neurologic 
examination, and the veteran's upper extremities were normal.  
The VA outpatient records, together with the private medical 
evidence, clearly indicate that the numbness in the veteran's 
upper extremities initially manifested in the mid-1990s.  
Thus, the evidence as a whole indicates that the bilateral 
upper extremity numbness became manifest approximately 25 
years after the veteran's separation from service in February 
1971(with motor vehicle accident and lightning trauma in the 
interim).  No competent (medical) evidence of record relates 
the veteran's bilateral upper extremity numbness to service.  
In fact, the only competent evidence specifically on point, 
an August 1998 express medical opinion by a private physician 
who examined the veteran for complaints of neck and back 
pain, is to the effect that the "trouble with 'numbness' in 
[the veteran's] left upper extremity . . . is most likely 
secondary to radiculopathy and nerve compression."  There is 
no medical opinion to the contrary.  

The veteran's own statements regarding a nexus between 
service and the numbness he experiences in his upper 
extremities, bilaterally, are not competent evidence.  He is 
a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of any competent evidence of a nexus between 
the veteran's bilateral upper extremity numbness and his 
military service, service connection for numbness of the 
upper extremities, bilaterally, claimed as secondary to 
electrical shock trauma, is not warranted.  See Hickson, 12 
Vet. App. at 253.  The doctrine of resolving reasonable doubt 
in the veteran's favor does not apply, as the preponderance 
of the evidence is against this claim.


ORDER

Service connection for numbness of the arms and the left 
hand, claimed as secondary to electrical shock trauma, is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


